Case 19-10460-btb Doci Entered 01/30/19 11:57:11

Fill in this information to identify your case:

District of

Case number (/f known)

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

United States Bankruptcy Court for the:

Chapter you are filing under:
Chapter 7

QO) Chapter 11

QO) Chapter 12

QO) Chapter 13

Page 1 of 10

 

Check if this is an
. 7 amended filing

easy

12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

oo Identify Yourself

4.

Your full name

Write the name that is on your

About Debtor 1:

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

government-issued picture JAZZALON -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture MCCOY
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr, Jr, UL UD Suffix (Sr., Jr., Ul, TD
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
| 3. Only the last 4 digits of
your Social Security XXX XX _2. 4. _8 _O XXX XX
, number or federal OR OR
Individual Taxpayer 9 9
Identification number XX — XX — XX — XX —

(ITIN)

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1
Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 2 of 10

Debtor 1

JAZZALON MCCOY

 

First Name

Middle Name

Last Name

Case number (if known).

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Wt have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(J | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

EIN

EN

 

5. Where you live

5900 SLEEPY FAWN DRIVE

 

Number Street

 

LAS VEGAS NV 89142

 

City State
CLARK

ZIP Code

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

\f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
. 6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Yi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 3 of 10

Debtor 1 JAZZALON MCCOY

First Name Middle Name Last Name

a Tell the Court About Your Bankruptcy Case

Case number (i known),

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

are choosing to file

under Chapter 7

Q) Chapter 11
Q) Chapter 12
QO) Chapter 13

8. How you will pay the fee 11 will pay the entire fee when ! file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check

with a pre-printed address.

Q) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

J | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). {f you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

9. Have you filed for ONo
bankruptcy within the . .
last 8 years? Des. oistict VY) eves al dj when 02/03/2015
MM / DD /YYYY
District When
MM/ DD /YYYY
District When
MM / DD /YYYY
10, Are any bankruptcy W no

cases pending or being

 

filed by a spouse who is O) Yes. Debtor
not filing this case with

 

 

 

. District When
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor
District When
MM / DD / YYYY
11. Do you rent your CINo. Goto line 12.
residence? QZ Yes. Has your landlord obtained an eviction judgment against you?

W No. Go to line 12.

Case number _] 5 = 13 UY > |

Case number

Case number

Relationship to you

Case number, if known,

Relationship to you

Case number, if known

Q) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

page 3

 
Debtor 1

Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 4 of 10

JAZZALON MCCOY

Case number (if known)

 

First Name

Middle Name

 

Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

13.

of any full- or part-time
business?

A sole proprietorship is a
business you Operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

No. Go to Part 4.

U) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101(27A))
OQ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L) Stockbroker (as defined in 11 U.S.C. § 101(53A))

OQ Commodity Broker (as defined in 11 U.S.C. § 101(6))

LI None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

wi No.

| am not filing under Chapter 11.

LI No. lam filing under Chapter 11, but ! am NOT a smail business debtor according to the definition in

the Bankruptcy Code.

U0) Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

No

UL Yes. What is the hazard?

 

 

If inmediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State

Voluntary Petition for Individuals Filing for Bankruptcy

ZIP Code

page 4
Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 5 of 10

Debtor 4 JAZZALON MCCOY

First Name Middle Name

Last Name

Case number (if known).

 

RE e-crain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

\f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0 I receiveda briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

O incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C1) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) tam not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C1) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 6 of 10

Debtor 1 JAZZALON MCCOY

First Name Middle Name

EER answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

Last Name

Case number (if known)

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CQ] No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1 No. Ge to line 16c.
LI} Yes. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

CI No. lam not filing under Chapter 7. Go to line 18.

Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

we

wm

 

 

18. How many creditors do J 1-49 LI} 1,000-5,000 CQ} 25,001-50,000
you estimate that you CJ 50-99 C} 5,001-10,000 LJ 50,001-100,000
owe? LI} 100-199 CJ 10,001-25,000 CJ More than 100,000
LJ 200-999
19. How much do you  $0-$50,000 C} $1,000,001-$10 million CL} $500,000,001-$1 billion

estimate your assets to
be worth?

CI $50,001-$100,000
CJ $100,001-$500,000
CL} $500,001-$1 million

CJ $10,000,001-$50 million
LJ $50,000,001-$100 million
CJ $100,000,001-$500 million

CJ $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
LJ More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

itli@ee Sign Below

For you

EERE AT Rao of eau AR ied oP 8

Official Form 101

 $0-$50,000

(J $50,001-$100,000
CL} $100,001-$500,000
CI $500,001-$1 million

L} $1,000,001-$10 million

CI $10,000,001-$50 million
Q) $50,000,001-$100 million
LJ $100,000,001-$500 million

CQ} $500,000,001-$1 billion

LI $1,000,000,001-$10 billion
CI $10,000,000,001-$50 billion
LI} More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

18 U.S.C. §§ 152, 1344

\

Lo
Sjéfiature of Debtor 1

Executed on 01/22/2019
"MM 7 DD /YYYY_

A INR tnt RHR ei a a lt

Voluntary Petition for Individuals Filing for Bankruptcy

1519, and 3571.
?

x

 

Signature of Debtor 2

SOR Bt SRT MIM

Executed on
MM / DD /YYYY
Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 7 of 10

Debtor 1 JAZZALON MCCOY

First Name Middle Name Last Name

ee ei a . SoA SM SAO lh oP UR ORE She an A ee a the ea

For your attorney, if you are
represented by one

Case number (if known)

 

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

by an attorney, you do not
need to file this page. x

 

 

 

 

 

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
Date
Signature of Attorney for Debtor MM / ODD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code

Contact phone

 

Email address

 

Bar number

 

 

State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-10460-btb Doc1 Entered 01/30/19 11:57:11 Page 8 of 10

 

 

Debtor 1 JAZZALON MCCOY Case number (if known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LI No
Wd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

No

Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

Wd No

QJ Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

Signature of Debtor 2

01/22/2019 Date

 

 

 

 

 

MM7DD /YYYY — MM/ DD /YYYY —
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

   

i SS BOE LR Re

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-10460-bib Doc 1

KK REAL ESTATE

DBA TITAN REAL ESTATE 2625 S RAINBOW BLV
SUITE C 105

LAS VEGAS, NV 89146

BENEFICIAL STATE BANK
3900 S FULTON STREET
FRESNO,CA 93722

RELIANT RECOVERY
P.O. BOX 2565
ST LOUIS,MO 05425

FIRST PREMIER BANK
PO BOX 5514
STOUX FALLS,SD 57117

WELLS FARGO BANK
P.O. BOX 29704
PHOENIX, AZ85038

US DEPT OF EDUCATION
400 MARYLAND AVE, SW
WASHINGTON, DC 20202

SOUTHLAND MEDICAL
3378 W.47TH DRIVE
LOS ANGELES,CA 90047

TOP FINANCE COMPANY
10900 183RD STREET
CERRITOS,CA 90703

Entered 01/30/19 11:57:11 Page 9 of 10
Case 19-10460-bib Doci1

KK REAL ESTATE

DBA TITAN REAL ESTATE 2625 S RAINBOW BLV
SUITE C 105

LAS VEGAS, NV 89146

BENEFICIAL STATE BANK
3900 S FULTON STREET
FRESNO, CA 93722

RELIANT RECOVERY
P.O. BOX 2565
ST LOUIS,MO 05425

FIRST PREMIER BANK
PO BOX 5514
STOUX FALLS,SD 57117

WELLS FARGO BANK
P.O. BOX 29704
PHOENIX, AZ85038

US DEPT OF EDUCATION
400 MARYLAND AVE, SW
WASHINGTON, DC 20202

SOUTHLAND MEDICAL
3378 W.47TH DRIVE
LOS ANGELES, CA 90047

TOP FINANCE COMPANY
10900 183RD STREET

CERRITOS, CA 90703

Entered 01/30/19 11:57:11 Page 10 of 10
